        Case 3:20-cv-00738-JAM Document 85-1 Filed 08/24/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                               Plaintiff,         CASE NO. 3:20-cv-00738-JAM
 v.                                               AUGUST 24, 2020
 BENISTAR, ET AL.

                               Defendants.


       DECLARATION OF BENJAMIN CHERNOW IN OPPOSITION TO
DEFENDANTS ALLIANCE CHARITABLE TRUST, PHOENIX CHARITABLE TRUST,
ATLANTIC CHARITABLE TRUST, AVON CHARITABLE TRUST, AND CARPENTER
        CHARITABLE TRUST’S MOTION TO DISMISS COMPLAINT

I, Benjamin Chernow, make this declaration pursuant to 28 U.S.C. § 1746 and state as follows

under oath:

       1.      I am an associate at the Law Offices of Joseph L. Manson III, counsel for Plaintiff

Universitas Education, LLC (“Universitas”) in the above- captioned matter. I make this declaration

to put before the Court certain facts and documents, which are referred to in Universitas’ brief in

opposition to defendants Alliance Charitable Trust, Phoenix Charitable Trust, Atlantic Charitable

Trust, Avon Charitable Trust, and Carpenter Charitable Trust’s (collectively the “Charitable

Trusts”) motion to dismiss the complaint. I have personal knowledge of the following facts.

       2.      Attached as Exhibit 1 is a true and accurate copy of a screenshot depicting the

website for the Residential Reentry Management field office in New York. I took this screenshot

from my personal computer on or about August 16, 2020.

       3.      Attached as Exhibit 2 is a true and accurate excerpt of the sentencing hearing for

Daniel Carpenter in the matter entitled United States v. Carpenter, Case No. 3:13-cr-226 (RNC)

(D. Conn.).
        Case 3:20-cv-00738-JAM Document 85-1 Filed 08/24/20 Page 2 of 3



       4.      Attached as Exhibit 3 is a true and accurate copy of the information provided on

the Connecticut Secretary of State’s website concerning Benistar Admin Services, Inc.

       5.      Attached as Exhibit 4 is a true and accurate copy of the information provided on

the Connecticut Secretary of State’s website concerning Bestco Benefit Plans, LLC.

       6.      Attached as Exhibit 5 is a true and accurate copy of a declaration submitted by

Daniel Carpenter in the matter entitled Iantosca v. Benistar Admin Services, Inc., Case No. 1:08-

cv-11785-NMG (D. Mass.).

       7.      Attached as Exhibit 6 is a true and accurate copy of the complaint filed in the matter

entitled Carpenter v. Allen, Case No. 3:14-cv-741-KAD (D. Conn.).

       8.      Attached as Exhibit 7 is a true and accurate copy of the third amended complaint

filed in the matter entitled Carpenter v. Koskinen, Case No. 3:13-cv-563-SRU (D. Conn.).

       9.      Attached as Exhibit 8 is a true and accurate excerpt of the deposition of Daniel

Carpenter, taken April 13, 2016, in the matter entitled Penn Mut. Life Ins. Co. v. Kehoe, Case No.

15-cv-4594 (AJN) (S.D.N.Y.).

       10.     Attached as Exhibit 9 is a true and accurate copy of the emergency motion for

reduction in sentence and immediate release filed by Daniel Carpenter in the matter entitled United

States v. Carpenter, Case No. 3:13-cr-226 (RNC) (D. Conn.).

       11.     Attached as Exhibit 10 is a true and accurate excerpt of trial testimony from the

matter entitled United States v. Carpenter, Case No. 3:13-cr-226 (RNC) (D. Conn.).

       12.     Attached as Exhibit 11 is a true and accurate excerpt of trial testimony from the

matter entitled United States v. Carpenter, Case No. 3:13-cr-226 (RNC) (D. Conn.).




                                                 2
            Case 3:20-cv-00738-JAM Document 85-1 Filed 08/24/20 Page 3 of 3



           13.   Attached as Exhibit 12 is a true and accurate copy of the Presentment, along with

the documents attached therewith, in the matter entitled In re Carpenter, Case No. 3:09-gp-009-

AWT (D. Conn.).

           14.   Attached as Exhibit 13 is a true and accurate copy of the Stipulation of Discipline

in the matter entitled In re Carpenter, Case No. 3:09-gp-009-AWT (D. Conn.).

           15.   Attached as Exhibit 14 is a true and accurate copy of the complaint filed in the

matter entitled Carpenter v. United States Case No. 3:13-cv-574-AVC (D. Conn.).

           16.   Attached as Exhibit 15 is a true and accurate copy of various documents concerning

Daniel Carpenter’s disciplinary proceedings before the bar of the State of Connecticut, as filed in

the matter entitled In re Carpenter, Case No. 3:09-gp-009-AWT (D. Conn.).

           17.   Attached as Exhibit 16 is a true and accurate copy of a letter from Daniel Carpenter

to the Honorable Judge Laura T. Swain, which was filed by Judge Swain as an ex parte submission

in the matter entitled Universitas Educ., LLC v. Nova Grp., Inc., Case No. 1:11-cv-1590-LTS-HBP

and 1:11-cv-8726-LTS-HBP (S.D.N.Y.).

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.



Dated: Alexandria, Virginia
       August 24, 2019
                                                       _/s/ Benjamin Chernow
                                                       Benjamin Chernow




                                                  3
